        Case 2:19-cv-00985-APG-DJA Document 58 Filed 07/14/20 Page 1 of 2


 1    JOSHUA M. DICKEY
      Nevada Bar No. 6621
 2    STEPHANIE J. GLANTZ
      Nevada Bar No. 14878
 3    BAILEYKENNEDY
      8984 Spanish Ridge Avenue
 4    Las Vegas, Nevada 89148-1302
      Telephone: 702.562.8820
 5    Facsimile: 702.562.8821
      JDickey@BaileyKennedy.com
 6    SGlantz@BaileyKennedy.com

 7    Attorneys for Defendant
      Sunrise Hospital and Medical Center, LLC
 8

 9                                  UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
10

11   BRIAN BORENSTEIN, an individual,

12                                   Plaintiff,              Case No. 2:19-cv-00985-APG-DJA

13                   vs.
                                                             STIPULATION TO EXTEND TIME TO
14   THE ANIMAL FOUNDATION, a domestic                       RESPOND TO FIRST AMENDED
     nonprofit corporation; COUNTY OF CLARK, ex              COMPLAINT
15   rel. CLARK COUNTY ANIMAL CONTROL, a
     political subdivision of the State of Nevada;           (First Request)
16   SUNRISE HOSPITAL AND MEDICAL
     CENTER, LLC, a foreign limited-liability
17   company domiciled in Delaware; CARLY
     SCHOLTEN, an individual; VICTOR ZAVALA,
18   an individual; ULRIKE PASTERNAK, an
     individual; and ROE BUSINESS ENTITIES 1-5;
19   and DOE INDIVIDUALS 1-5,

20                                   Defendants.

21

22          Plaintiff Brian Borenstein (“Plaintiff”) and Defendant Sunrise Hospital and Medical Center,

23   LLC (“Sunrise”), hereby stipulate and agree to extend the time for Sunrise to respond to the First

24   Amended Complaint (ECF No. 41) from July 10, 2020 (under FRCP 12(a), (b)) to August 3, 2020.

25   This is the first stipulation for extension of time to file responses. Additional time is warranted to

26   ///

27   ///

28   ///

                                                   Page 1 of 2
        Case 2:19-cv-00985-APG-DJA Document 58 Filed 07/14/20 Page 2 of 2


 1   allow Sunrise, after recent service of the First Amended Complaint, to gather facts and prepare a
 2   response.
 3   STIPULATED AND AGREED TO:
 4    Dated this 10th day of July, 2020.                Dated this 10th day of July, 2020.
 5    THE PALMER LAW FIRM, P.C.                         BAILEYKENNEDY
 6

 7    By: /s/ Raelene K. Palmer                         By: /s/ Stephanie J. Glantz
         RAELENE K. PALMER                                 JOSHUA M. DICKEY
 8       5550 Painted Mirage Road                          STEPHANIE J. GLANTZ
         Suite 320                                         8984 Spanish Ridge Avenue
 9       Las Vegas, Nevada 89149                           Las Vegas, Nevada 89148-1302
10    Attorney for Plaintiff                            Attorneys for Defendant
      Brian Borenstein                                  Sunrise Hospital and Medical Center, LLC
11

12

13                                                      IT IS SO ORDERED.
14

15
                                                        __________________________________
16                                                      UNITED
                                                        UNITED STATES
                                                                STATESDISTRICT   JUDGE
                                                                        MAGISTRATE    JUDGE
17

18                                                               July 14, 2020
                                                        DATED: __________________________
19                                                      CASE NO. 2:19-cv-00985-APG-DJA
20

21

22

23

24

25

26

27

28

                                                  Page 2 of 2
